
	
		I
		112th CONGRESS
		1st Session
		H. R. 1504
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2011
			Mr. McNerney (for
			 himself, Mr. Cardoza, and
			 Mr. Garamendi) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Secretary of Transportation to make
		  grants for engineering, final design, and construction of the Altamont Corridor
		  Rail Project, California, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Altamont Corridor Rail Improvement Act
			 of 2011.
		2.FindingsCongress finds the following:
			(1)The Altamont Rail
			 Corridor serves a Northern California mega region with a projected population
			 of 18,000,000 by 2025.
			(2)The Altamont Rail
			 Corridor is the primary gateway between the Central Valley of California and
			 the San Francisco Bay Area and parallels two of the most congested highway
			 corridors in the region.
			(3)The Metropolitan
			 Transportation Commission completed a final report of the Bay Area Regional
			 Rail Plan in 2007 that called for a dedicated regional rail line that would
			 provide both intercity and commuter passenger rail service to improve
			 connectivity and accessibility between the Northern San Joaquin Valley
			 population centers and the Bay Area.
			(4)The California
			 High Speed Rail Authority has identified the Altamont Rail Corridor as a
			 critical element to regional transportation needs and entered into partnership
			 with the major governing and operating entities in the corridor to improve the
			 regional ACE service in the near term and develop capability for joint use to
			 accommodate intercity and commuter service as well as interface with the
			 high-speed rail system in the future.
			(5)The Bay Area Regional Rail Plan projects
			 that the ACE train that currently provides passenger rail service in the
			 Altamont Rail Corridor will average 49,000 daily boardings by 2050.
			(6)The current
			 situation of sharing Altamont Rail Corridor passenger service with the growing
			 freight operations in the existing alignment will severely limit opportunity
			 for service improvement or expansion as critically needed.
			(7)The expansion and
			 improvement of passenger rail service in the Altamont Rail Corridor will have
			 significant environmental and economic development benefits for the
			 region.
			3.Project
			 authorization for new fixed guide way capital project
			(a)In
			 generalThe Altamont Corridor Rail Project is authorized for
			 final design and construction for fiscal years 2011 through 2021 in accordance
			 with section 5309(d) of title 49, United States Code.
			(b)Allocation of
			 fundsThe Secretary of Transportation is authorized to allocate,
			 out of funds made available under section 5309(m) of title 49, United States
			 Code, a total amount not to exceed $450,000,000 for fiscal years 2011 through
			 2021 to carry out any remaining preliminary engineering and final design and
			 construction of the Altamont Corridor Rail Project.
			(c)Use of
			 environmental documentsAny alternatives analysis or
			 environmental impact report relating to the Altamont Corridor Rail Project that
			 is prepared to comply with the requirements for capital assistance from the
			 Federal Railroad Administration (including documents prepared before the date
			 of enactment of this Act) may be used to satisfy the requirements for grant
			 assistance under section 5309 of title 49, United States Code.
			
